UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) of (g) of The Securities Exchange Act of 1934 ABC ACQUISITION CORP 1502 (Exact name of registrant as specified in its charter) Nevada 27-2332860 (State or other jurisdiction or of incorporation or organization) (I.R.S. Employer Identification No.) 300 Center Ave. Ste. 202 Bay City, MI 48708 (Address of principal executive offices)(Zip Code) Registrants telephone number, including area code: (989) 891-0500 Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered None None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.0001 per share (Title of class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if small reporting company) Smaller reporting company [ X ] INFORMATION REQUIRED IN REGISTRATION STATEMENT EXPLANATORY NOTE We are filing this General Form for Registration of Securities on Form 10 to register our common stock pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Once this registration statement is deemed effective, we will be subject to the requirements of Regulation 13A under the Exchange Act, which will require us to file annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, and we will be required to comply with all other obligations of the Exchange Act applicable to issuers filing registration statements pursuant to Section 12(g) of the Exchange Act. Unless otherwise noted, references in this registration statement to "ABC Acquisition Corp 1502","Company", "we", "our", "us" or Registrant means ABC Acquisition Corp 1502. FORWARD LOOKING STATEMENTS There are statements in this registration statement that are not historical facts. These "forward-looking statements" can be identified by use of terminology such as "believe," "hope," "may," "anticipate," "should," "intend," "plan," "will," "expect," "estimate," "project," "positioned," "strategy" and similar expressions. You should be aware that these forward-looking statements are subject to risks and uncertainties that are beyond our control. For a discussion of these risks, you should read this entire Registration Statement carefully, especially the risks discussed under Risk Factors." Although management believes that the assumptions underlying the forward looking statements included in this Registration Statement are reasonable, they do not guarantee our future performance, and actual results could differ from those contemplated by these forward looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. In light of these risks and uncertainties, there can be no assurance that the results and events contemplated by the forward-looking statements contained in this Registration Statement will in fact transpire. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. We do not undertake any obligation to update or revise any forward-looking statements. TABLE OF CONTENTS Item 1 Description of Business.4 Item 1A Risk Factors 7 Item 2 Financial Information. 13 Item 3Properties.15 Item 4 Security Ownership of Certain Beneficial Owners and Management. 15 Item 5 Directors and Executive Officers. 16 Item 6Executive Compensation. 17 Item 7 Certain Relationships and Related Transactions, and Director Independence. 17 Item 8Legal Proceedings. 18 Item 9 Market Price of and Dividends on the Registrants Common Equity and Related Stockholder Matters.18 Item 10Recent Sales of Unregistered Securities. 18 Item 11Description of Registrants Securities to be Registered. 19 Item 12 Indemnification of Directors and Officers. 19 Item 13 Financial Statements and Supplementary Data. 22 Item 14 Changes in and Disagreements with Accountants and Financial Disclosure.22 Item 15 Financial Statements and Exhibits. 22 Item 1 Description of Business. (a) Business
